DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This final office action is responsive to Applicants' amendment filed on 07/06/2021.  Claims 1-8 and 16-21 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2021 has been entered.  

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues: 
On the other hand, applicant notes that in Kido et al. an output current from the constant current circuit 12 (i.e., a constant current transformed from a current by the constant current circuit 12) is divided and supplied to the light emitting diodes 31 (which correspond to the load of the present application) and the control power supply circuit 5 (which corresponds to the controller of the present application). The power supply control circuit 13 controls the constant current circuit 12 such that the load current 11 supplied to the light emitting diodes 31 has a current value corresponding to the dimming level received from the dimming signal receiving circuit 14. (See, e.g., Kido et al., 0025). 
According to this description, the constant current circuit 12 in Kido transforms, into a constant current, the total current supplied to the light emitting diodes 31 (which correspond to the load of the present application) and the control power supply circuit 5 (which corresponds to the controller of the present application) (i.e., the sum of a current supplied to the light emitting diodes 31 and a current supplied to the control power supply circuit 5). 
That is, the constant-current source of claim 1 of the present application is 
distinguished from Kido et al. in that the constant-current source of claim 1 transforms a DC current supplied to the controller into a constant current, whereas the constant current circuit 12 in Kido et al. transforms, into a constant current, the sum of the current supplied to the light emitting diode 31 (which corresponds to the load of the present application) and the current supplied to the control power supply circuit 5 (which corresponds to the controller of the present application). 
Examiner respectfully disagrees: it is not clear what applicant believes current is divided among the LED 31 elements.   31 are connected in series and would have the same current flowing in them, further shown by referring to the current flowing through 31 as I1.   Examiner believes that the current output by 12 in Kido, would be analogues to applicants claimed invention, since in Kido the output of the current is kept at a specific constant value base on the power demand from the load.  Applicant is attempting to keep the constant current value in relation to a load demand see ¶29 of specifications.   

Applicant argues: 
In claim 1 of the present application, a current supplied from a power supply to 
the controller is transformed into a constant current to achieve prevention of an increase in current to be supplied from the power supply to the controller, and the prevention prevents a current supplied from the power supply to the load from being insufficient due to an increased supply current from the power supply to the controller. 
In Kido et al., however, it is merely the sum of the current supplied to the light 
emitting diode 31 and the current supplied to the control power supply circuit 5 which is transformed into a constant current. It is not the current supplied to the control power supply circuit 5 which is transformed into a constant current as recited in claim 1.   Therefore, the current supplied from the constant current circuit 12 to the control power supply circuit 5 may increase depending on the processing details of the control power supply circuit 5, and the current supplied from the constant current circuit 12 to the light emitting diodes 31 may be insufficient by an amount of current corresponding to the increase. This is because as the control power supply circuit 5 increases its current draw, the amount of current delivered to the light emitting diodes 31 will be reduced since the constant current circuit 12 maintains the sum of the currents to be constant. Similarly, should a problem occur with the light emitting diodes 31 resulting in the diodes 31 drawing more or less current than what is desired based on the dimming level, the current delivered to the control power supply circuit 5 will be changed since the constant current circuit 12 maintains the sum of the currents constant. That is, it is not possible in Kido et al. to prevent the current supplied from the power supply to the light emitting diode 31 from being insufficient due to an increase in supply current from the power supply to the controller, or otherwise necessarily maintain a constant current provided to the control power supply circuit 5.
Examiner respectfully disagrees: the claim recites “DC current to be supplied via the constant-voltage source to the control unit a constant current, wherein the DC current is used to power the control unit”.  Kido is replicating the recited claim function since 12 supplies a constant current from a constant voltage source (i.e. PFC) to switch controller 5.   The drawings from applicant’s invention do not show I3 is being directly supplied to the control unit 4, thus, the same current supplied to the control unit 4 does not have to be exactly the same current supplied to the load.   It should be noted that applicant is claiming that the DC current is used to power the control unit.  Kido uses the current output of item 12 to power the controller 5 and item 3 of Kido uses output of 12 to be powered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (7612469) in view of Kido et al. (20150098708) 
Regarding claim 1. Kuo teaches a load controller [load controller of fig 2] comprising: a switching unit [200] configured to control supply of power from an AC power supply [ac input] to a load [i.e. load of Vcc and GND], and thereby turn the load on or off, by selectively connecting or disconnecting the load to/from the AC power supply [function of 200]; a power source unit [300] configured to convert AC power supplied from the AC power supply into DC power. 
However, Kuo does not explicitly mention a circuit comprising: a control unit configured to operate with the DC power supplied from the power source unit and control the switching unit, the power source unit including: a constant-voltage source configured to keep a DC voltage to be output to the control unit a constant voltage, wherein the DC voltage is used to power the control unit; and a constant-current source configured to keep a DC current to be supplied via the constant-voltage source to the control unit a constant current, wherein the DC current is used to power the control unit.
Kido teaches a circuit [circuit of fig 1 excluding AC input] comprising: a control unit [5] configured to operate with the DC power supplied from the power source unit and control the switching unit [5 indirectly operates with 13], the power source unit including: a constant-voltage source [11] configured to keep a DC voltage [output of 11] to be output to the control unit a constant voltage [11 provides DC power indirectly to 5, analogues to applicants drawings], wherein the DC voltage is used to power the control unit [i.e. power from D2]; and a constant-current source [12] configured to keep a DC current to be supplied via the constant-voltage source to the control unit a constant current, wherein the DC current is used to power the control unit [current is supplied through D2].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention not only include the circuit of fig 1 excluding E1 of Kido into item 300 of Kuo to provide a more descriptive circuit, but additionally it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo’s power converter to a similar configuration as Kido’s power converter in order to have a circuit that is possible to suppress a reduction in modulation degree during dimming of the light emitting elements [¶11].

Regarding claim 2. Kuo as modified teaches the load controller of claim 1, further comprising an additional functional unit [6 of Kido] configured to behave differently from the control unit and operate with the DC power supplied from the power source unit.

Regarding claim 3. Kuo as modified teaches the load controller of claim 1, wherein the power source unit further includes a buffer unit [C1, has been interpreted as a buffer since a capacitor stabilizes the voltage applied to item 5 of Kido] configured to be charged with the DC current, supplied from the constant-current source, so as to readily discharge electric charges stored in the buffer unit.

Regarding claim 4. Kuo as modified teaches the load controller of claim 2, wherein the power source unit further includes a buffer unit [C1, same rational as above in claim 3] configured to be charged with the DC current, supplied from the constant-current source, so as to readily discharge electric charges stored in the buffer unit. 

Claims 5-8 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. in view of Kido et al. and further in view of Higashihama et al. (20130128641 and hereinafter as Higa)
Regarding claim 5. Kuo as modified teaches the load controller of claim 1,
However, Kuo as modified does not explicitly mention wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit.
Higa teaches wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit [function of 14, see ¶44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo modified power converter to a similar configuration as Higashihama power converter in order to place a power regulator between a voltage terminal and an output voltage thus, adjusting a threshold value to a specific magnitude to drive circuit towards design requirement.

Regarding claim 6. Kuo as modified teaches the load controller of claim 2, 
However, Kuo as modified does not explicitly mention wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit.
Higa teaches wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit [function of 14, see ¶44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo modified power converter to a similar configuration as Higashihama power converter in order to place a power regulator between a voltage terminal and an output voltage thus, adjusting a threshold value to a specific magnitude to drive circuit towards design requirement.

Regarding claim 7. Kuo as modified teaches the load controller of claim 3, 
However, Kuo as modified does not explicitly mention wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit.
Higa teaches wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit [function of 14, see ¶44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo modified power converter to a similar configuration as Higashihama power converter in order to place a power regulator between a voltage terminal and an output voltage thus, adjusting a threshold value to a specific magnitude to drive circuit towards design requirement.

Regarding claim 8. Kuo as modified teaches the load controller of claim 4, 
However, Kuo as modified does not explicitly mention wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit.
Higa teaches wherein the power source unit further includes a step-down transformer configured to step down an output voltage of the constant-current source and output the voltage thus stepped down to the control unit [function of 14, see ¶44].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo modified power converter to a similar configuration as Higashihama power converter in order to place a power regulator between a voltage terminal and an output voltage thus, adjusting a threshold value to a specific magnitude to drive circuit towards design requirement.


Allowable Subject Matter
Claims 16 and 17 are allowed. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839